DETAILED ACTION
This Office Action is in response to recent Applicant’s communications filed on 07/07/2021.
Claims 1-20 are present for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM (US 2012/0184281).
Regarding Claim 1, KIM discloses a method, comprising: 
determining, by a terminal device, a carrier aggregation capability and baseband capabilities of the terminal device (see FIG. 7, [0102],  wherein UE 705 generating UE capability information would indicates UE has determined the UE capabilities, “one or more unit capabilities”; [0040], “carrier aggregation capability”; [0047], “Number of Multiple Input Multiple Output ( MIMO) layers per frequency band”, i.e., baseband capabilities; [0123], “UEs' baseband processing capability”), wherein the carrier aggregation capability indicates a quantity of carriers in a first carrier aggregation band combination supported by the terminal device (see [0044]-[0050]) and indicates a bandwidth of each carrier in the first carrier aggregation band combination (see [0044]-[0050], wherein, for example, band 1 and band 2, each frequency band has a bandwidth), the baseband capabilities comprise a first multiple-input multiple-output (MIMO) capability (see [0044]-[0050], “UEs' baseband processing capability”), and the first MIMO capability indicates a first quantity of MIMO layers that is capable of being processed by the terminal device (see [0050], wherein layers 2, 4 and 8 are MIMO layers; see FIG. 4 and [0064]-[0065], “the maximum number of layers with which the UE can operate on the corresponding band combination”); 
see FIG. 7, step 745, and associated paragraphs); and 
receiving, by the terminal device from the network device in response to sending the information of the carrier aggregation capability and the baseband capabilities, configuration information comprising information of a carrier in the first carrier aggregation band combination (see FIG. 7, step 755, and [0103], “the eNB 710 instructs the UE 705 to reconfigure additional carriers, MIMO, and/or measurement gap”). 

Regarding Claim 8, the claim is an apparatus claim recited same claim limitations as in method claim 1, thus Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM based on the same rationales as set forth for rejection of Claim 12. KIM further discloses a processing unit, a sending unit and a receiving unit (see FIG. 9, processor 930, transceiver 905) to perform functions of the apparatus.

Regarding Claim 15, the claim is an apparatus claim recited same claim limitations as in method claim 1, thus Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM based on the same rationales as set forth for rejection of Claim 12. KIM further discloses a non-transitory memory storage comprising instructions; and one or more processors in communication with the memory storage to perform functions of Claim 15 (see FIG. 9, processor 930, transceiver 905, wherein the software/firmware is required to make the processor functional, and thus a memory is part of structure).

Regarding Claims 3, 10 and 17,  KIM discloses the method according to claim 1.
KIM further discloses the method further comprises: receiving, by the terminal device, a request message, wherein the request message carries first information, and the first information is used by the terminal device to determine a baseband capability range to be reported by the terminal device (see FIG. 7, step 740, “RAT type”, [0102], “the UE 705 generates a control message, i.e., a UE CAPABILITY INFORMATION, including UE capability information indicated by the RAT Type”, wherein a RAT type is considered a range (or category) for reporting UE capability information); and 
wherein determining, by the terminal device, the carrier aggregation capability and baseband capabilities of the terminal device comprises: determining, by the terminal device, the baseband capabilities based on the first information, wherein the baseband capabilities meet the baseband capability range (see [0102], “the UE 705 generates a control message, i.e., a UE CAPABILITY INFORMATION, including UE capability information indicated by the RAT Type”, see also [0044]-[0050], “Number of Multiple Input Multiple Output ( MIMO) layers per frequency band”; “Number of cells that can be aggregated per frequency band”; and “Maximum bandwidth per frequency band”). 

Regarding Claim 4, 11 and 18,  KIM discloses the method according to claim 3. 
KIM further discloses wherein the first information further comprises a carrier aggregation band combination range that the terminal device is requested to report (see [0044]-[0050], “UE capability information items can be combined to express specific capabilities and a certain UE may report capabilities as one or more of …”, wherein the “ one or more of … combinations” defines a range), and the carrier aggregation band combination range comprises a requested band in which a carrier in the first carrier aggregation band combination is located (see [0050], “one cell using frequency band 1 having bandwidth of up to 10 MHz with 8 layers”, wherein each cell represents a carrier), a requested maximum bandwidth of carriers in the first carrier aggregation band combination (see [0049], “Maximum bandwidth per frequency band”); and wherein determining, by the terminal device, the baseband capabilities based on the first information comprises: determining, by the terminal device, the carrier aggregation capability, wherein the carrier aggregation capability meets the carrier aggregation band combination range (see [0044]-[0050], and [0076], “the UE determines a number of unit capabilities and the unit capabilities to be included in consideration of the supportable unit capability combinations”; see also [0091]); determining, by the terminal device, the baseband capability range based on the carrier aggregation capability (see [0091], wherein the the number of unit capabilities and the unit capabilities to be included in each band parameter in consideration of its supportable unit capability combination is the baseband capability range); and determining, by the terminal device, the baseband capabilities, wherein the baseband capabilities meet the baseband capability range (see [0090], wherein the number of unit capabilities include the baseband capability range, i.e., a number of unit capabilities for baseband). 

Regarding Claim 5, 12 and 19,   KIM discloses the method according to claim 3. 
KIM discloses wherein the first information further comprises the baseband capability range that the terminal device is requested to report (see [0102], “the UE 705 generates a control message, i.e., a UE CAPABILITY INFORMATION, including UE capability information indicated by the RAT Type”, wherein the UE capability information includes the baseband capability, see  [0044]-[0050]), and the baseband capability range comprises a requested maximum bandwidth of the first carrier aggregation band combination (see [0049], “Maximum bandwidth per frequency band”). 

Regarding Claim 6 and 13,  KIM discloses the method according to claim 1. 
KIM further discloses wherein the baseband capabilities comprise a baseband capability of the terminal device on a carrier aggregation band combination corresponding to a total bandwidth (see [0050], “one cell using frequency band 1 having bandwidth up to 10 MHz with 8 layers”, wherein each cell is a carrier and 10 MHz is the total bandwidth), and the baseband capabilities comprise a baseband capability of the terminal device on each carrier in the carrier aggregation band combination corresponding to the total bandwidth (see [0050], “two cells using frequency band 1 having bandwidth of up to 20 MHz with 4 layers”, wherein the 20 MHz is total bandwidth over two carriers (cells)), and wherein the total bandwidth is a sum of bandwidths of all carriers in the carrier aggregation band combination comprising at least one carrier (see [0050], “two cells using frequency band 1 having bandwidth of up to 20 MHz with 4 layers”, wherein the 20 MHz is total bandwidth over two carriers (cells)). 

Regarding Claim 7, 14 and 20, KIM discloses the method according to claim 1. 
KIM discloses wherein the configuration information is based on the information of the carrier aggregation capability and the baseband capabilities (see [0103], “The eNB 710 reconfigures the UE 705 based on the capability information in consideration of the traffic status and channel status of the UE in step 755”, wherein the capability information incudes the carrier aggregation capability and the baseband capabilities, see [0044]-[0050]).

Allowable Subject Matter
Claims 2, 9 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIHUA ZHANG whose telephone number is (571)272-4326.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RUIHUA . ZHANG
Examiner
Art Unit 2416



/RUIHUA ZHANG/Primary Examiner, Art Unit 2416